              Case 2:12-cv-00717-JCC Document 201 Filed 08/19/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    TIFFANY HILL, individually and on behalf of           CASE NO. C12-717-JCC
      others similarly situated,
10
                                                            MINUTE ORDER
11                            Plaintiff,
              v.
12
      XEROX BUSINESS SERVICES, LLC, a
13    Delaware Limited Liability Company,
      LIVEBRIDGE, INC., an Oregon Corporation,
14
      AFFILIATED COMPUTER SERVICES, INC.,
15    a Delaware Corporation, and AFFILIATED
      COMPUTER SERVICES, LLC, a Delaware
16    Limited Liability Company,

17                            Defendants.
18

19          The following Minute Order is made by direction of the Court, the Honorable John C.
20   Coughenour, United States District Judge:
21          This matter comes before the Court pursuant to the parties’ joint motion to continue trial
22   and modify pretrial deadlines (Dkt. No. 200). In this case, the discovery cutoff and dispositive
23   motions deadlines have passed, and the only case management deadlines remaining are pretrial
24   deadlines that require the filing of documents whose contents could change depending on what
25   issues will be tried. (See Dkt. No. 160.) For this reason, the parties jointly request that the Court
26   strike the trial date and remaining pretrial deadlines. (See Dkt. No. 200 at 2.)


     MINUTE ORDER
     C12-717-JCC
     PAGE - 1
              Case 2:12-cv-00717-JCC Document 201 Filed 08/19/20 Page 2 of 2




 1           Having thoroughly considered the parties’ motion and the relevant record, and finding

 2   good cause, the Court hereby GRANTS the motion (Dkt. No. 200) and ORDERS as follows:

 3           1.      The trial date of October 19, 2020, and all remaining pretrial deadlines (i.e., those

 4   related to the joint pretrial statement, trial briefs, designation of exhibits, etc.) are stricken;

 5           2.      The parties shall file a proposed joint schedule within 21 days of the Court’s

 6   resolution of all of the currently-pending motions and cross-motions (Dkt. Nos. 169, 173, 183,

 7   and 189).

 8           DATED this 19th day of August 2020.
 9                                                              William M. McCool
                                                                Clerk of Court
10
                                                                s/Tomas Hernandez
11
                                                                Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C12-717-JCC
     PAGE - 2
